 



Exhibit 10.3
EXECUTION COPY
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO UNLESS SUCH SALE OR DISPOSITION IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
Warrant No. 1
Date of Issuance: December 27, 2006
MBI FINANCIAL INC.
Warrant to Purchase Shares of Common Stock
MBI FINANCIAL INC, a Nevada corporation (the “Company”), for value received,
hereby certifies that Old Master Cimabue Holdings, Limited, or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company at any time on or before December 27, 2013
(the “Expiration Date”) up to 1,720,595 shares of common stock of the Company
(the “Shares”), subject to adjustment as provided herein (the “Initial Warrant
Amount”), at a purchase price of $0.27 per Share. For purposes hereof, the term
“registered assigns” shall mean, with respect to Old Master Cimabue Holdings
Limited, those entities that are affiliates of the Registered Holder (including
without limitation, any investment fund managed by the Registered Holder’s
investment manager, and any investor in any such investment fund). The Shares,
and the purchase price per Share, each as adjusted from time to time pursuant to
the provisions of this Warrant, are hereinafter referred to as the “Warrant
Shares” and the “Exercise Price,” respectively.

This Warrant is issued to the Registered Holder pursuant to a credit agreement
(the “Credit Agreement”) dated as of December 27, 2006 between the Company and
the Registered Holder. All capitalized terms used but not defined in this
Warrant shall have the respective meanings given to them in the Credit
Agreement.
     1. Exercise.
          (a) This Warrant may be exercised by the Registered Holder, at any
time on or prior to the Expiration Date, in whole or in part, by surrendering
this Warrant, with the purchase form appended hereto as Exhibit A duly executed
by such Registered Holder or by such Registered Holder’s duly authorized
attorney, at the principal office of the Company, or at such other office or
agency as the Company may designate, accompanied by payment in full by cash,
check or wire transfer of the Exercise Price payable in respect of the number of
Warrant Shares purchased upon such exercise.
          (b) Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in Section 1(a)
above. At such time, the person or persons in whose name or names any
certificates for Warrant Shares shall be issuable upon such

 



--------------------------------------------------------------------------------



 



exercise as provided in Section 1(d) below shall be deemed to have become the
holder or holders of record of the Warrant Shares represented by such
certificates.
          (c) In lieu of exercising this Warrant in the manner provided above in
Section 1(a), the Registered Holder may elect to receive Shares equal to the
value of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with notice of such
election in which event the Company shall issue to such Registered Holder a
number of Warrant Shares computed using the following formula:
X = Y (A - B)
      A

             
Where
  X   =   The number of Warrant Shares to be issued to the Registered Holder.
 
           
 
  Y   =   The number of Warrant Shares purchasable under this Warrant or if only
a portion of this Warrant is being exercised, the portion of this Warrant being
cancelled (at the date of such calculation).
 
           
 
  A   =   The fair market value of one Warrant Share (at the date of such
calculation).
 
           
 
  B   =   The Exercise Price (as adjusted to the date of such calculation).

          For purposes of this Section 1(c), the fair market value of Warrant
Shares on the date of calculation shall mean with respect to each Warrant Share,
the average of the last traded price of the Shares on the ten (10) business days
prior to exercise, or if no such price is available, the fair market value of
Warrant Shares shall be at the highest price per Share which the Company could
obtain on the date of calculation from a willing buyer (not a current employee,
manager or director of the Company) for Shares sold by the Company, from
authorized but unissued Shares, as determined in good faith by the Board of
Directors (or other body exercising similar functions), unless the Company is at
such time subject to a merger, acquisition or sale of all or substantially all
of the assets of the Company, in which case the fair market value of Warrant
Shares shall not be less than the value determined in connection with such
merger, acquisition or sale.
          (d) As soon as practicable after the exercise of this Warrant in full
or in part, and in any event within ten (10) days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Registered
Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:
               (i) a certificate or certificates for the number of Warrant
Shares to which such Registered Holder shall be entitled or evidence that such
number of Warrant Shares have been credited to a brokerage account in the name
of the Registered Holder, and
               (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such Shares called for on the
face of this Warrant minus the number of such Shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.

-2-



--------------------------------------------------------------------------------



 



     2. Adjustments.
          (a) If outstanding Shares shall be subdivided into a greater number of
Shares or a dividend in Shares shall be paid in respect of outstanding Shares,
the Exercise Price in effect immediately prior to such subdivision or at the
record date of such dividend shall simultaneously with the effectiveness of such
subdivision or immediately after the record date of such dividend be
proportionately reduced. If outstanding Shares shall be combined into a smaller
number of Shares, the Exercise Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of Warrant Shares purchasable upon the exercise of
this Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of Shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Exercise Price in effect
immediately prior to such adjustment, by (ii) the Exercise Price in effect
immediately after such adjustment.
          (b) In case of any reclassification or change of the outstanding
securities of the Company or of any reorganization of the Company or any similar
company reorganization on or after the date hereof, then and in each such case
the holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change or reorganization, shall be
entitled to receive, in lieu of the Shares or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in this Section 2; and in
each such case, the terms of this Section 2 shall be applicable to the shares of
stock or other securities properly receivable upon the exercise of this Warrant
after such consummation.
          (c) If at any time while this Warrant, or any portion hereof, is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another company or other entity in which the Company is not the surviving
entity, or a reverse triangular merger in which the Company is the surviving
entity but the Shares outstanding immediately prior to the merger are converted
by virtue of the merger into other property, whether in the form of securities,
cash, or otherwise, or (iii) a sale or transfer of the Company’s properties and
assets as, or substantially as, an entirety to any other person or entity, then,
as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
company or entity resulting from such reorganization, merger, consolidation,
sale or transfer that a holder of Shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
consolidation, merger, sale or transfer if this Warrant had been exercised
immediately before such reorganization, merger, consolidation, sale or transfer,
all subject to further adjustment as provided in this Section 2. The foregoing
provisions of this Section 2(c) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other company or entity that are at the time receivable
upon the exercise of this Warrant. If the per-Share consideration payable to the
Registered Holder for Shares in connection with any such transaction is in a
form other than cash

-3-



--------------------------------------------------------------------------------



 



or marketable securities, then the value of such consideration shall be
determined in good faith by the Company’s Board of Directors (or other body
exercising similar functions), as applicable. In all events, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors (or
other body exercising similar functions), as applicable) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Registered Holder after the transaction, to the end that the
provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.
          (d) If the Company (A) issues or sells any Shares or convertible
securities, warrants, options or other rights to subscribe for or to purchase or
exchange for, Shares (“Convertible Securities”), or (B) directly or indirectly
effectively reduces the conversion, exercise or exchange price for any
Convertible Securities which are then outstanding, at or to an effective Per
Share Selling Price (as defined below) which is less than the then current
Exercise Price, then in each such case the Exercise Price in effect immediately
prior to such issue or sale or record date, as applicable, shall be
automatically reduced effective concurrently with such issue or sale to an
amount determined by multiplying the Exercise Price then in effect by a
fraction, (x) the numerator of which shall be the sum of (1) the number of
Shares outstanding immediately prior to such issue or sale, plus (2) the number
of Shares which the aggregate consideration received by the Company for such
additional Shares or Convertible Securities would purchase at such Exercise
Price and (y) the denominator of which shall be the number of Shares outstanding
immediately after such issue or sale; provided, however that no such fraction
shall in any event be greater than one (1). For the purposes of the foregoing
adjustments, in the case of the issuance of any Convertible Securities, the
maximum number of Shares issuable upon exercise, exchange or conversion of such
Convertible Securities shall be deemed to be outstanding, provided that no
further adjustment shall be made upon the actual issuance of Shares upon
exercise, exchange or conversion of such Convertible Securities, and provided
further that to the extent such Convertible Securities expire or terminate
unconverted or unexercised, then at such time the Exercise Price shall be
readjusted as if such portion of such Convertible Securities had not been
issued. “Per Share Selling Price” shall include the amount actually paid by
third parties for each Share in a sale or issuance by the Company. In the event
a fee is paid by the Company in connection with such transaction directly or
indirectly to such third party or its affiliates, any such fee shall be deducted
from the selling price pro rata to all Shares sold in the transaction to arrive
at the Per Share Selling Price. A sale of Shares shall include the sale or
issuance of Convertible Securities, and in such circumstances the Per Share
Selling Price of the Shares covered thereby shall also include the exercise,
exchange or conversion price thereof (in addition to the consideration received
by the Company upon such sale or issuance less the fee amount as provided
above). In case of any such security issued in a transaction in which the
purchase price or the conversion, exchange or exercise price is directly or
indirectly subject to adjustment or reset based on a future date or specified or
contingent events directly or indirectly related to the business of the Company
or otherwise (but excluding standard stock split anti-dilution provisions), the
Per Share Selling Price shall be deemed to be the lowest conversion, exchange,
exercise or reset price at which such securities are converted, exchanged,
exercised or rest or might have been converted, exchanged, exercised or reset,
or the lowest adjustment, as the case may be, over the life of such securities.
If Shares are issued for a consideration other than cash, the Per Share Selling
Price shall be the fair value of such consideration as determined in good faith
by independent certified public accountants mutually acceptable to the Company
and the

-4-



--------------------------------------------------------------------------------



 



Registered Holder. In the event the Company directly or indirectly effectively
reduces the conversion, exercise or exchange price for any Convertible
Securities which are then outstanding, then the Per Share Selling Price shall
equal such effectively reduced conversion, exercise or exchange price.
          (d) When any adjustment or readjustment is required to be made in the
Exercise Price or in the kind and amount of stock or other securities or
property into which this Warrant is exercisable, the Company shall promptly mail
to the Registered Holder a certificate setting forth the Exercise Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Such certificate shall also set forth the kind and amount of stock
or other securities or property into which this Warrant shall be exercisable
following the occurrence of any of the events specified in Section 2(a), (b),
(c) or (d) above.
     3. Default Warrant Share Increase.
          (a) If a Default (as defined in the Credit Agreement) occurs under the
Credit Agreement, and such Default is cured during the applicable grace period
by the Borrower, then the number of Warrant Shares represented by this Warrant
shall automatically be increased to 3,624,708 shares, which number of Shares
shall be subject to adjustment as set forth in Section 2 hereof (the “New
Warrant Amount”), and the Exercise Price shall be equal to (a) the original
exercise price multiplied by (b) the quotient of the Initial Warrant Amount
divided by the New Warrant Amount.
          (b) If a Default (as defined in the Credit Agreement) occurs under the
Credit Agreement, and such Default is not cured by the Borrower during the
applicable grace period, if any, then the number of Warrant Shares represented
by this Warrant shall automatically be increased to 32,691,313 Shares, which
number of Shares shall be subject to adjustment as set forth in Section 2 hereof
(the “Default Warrant Amount”), and the Exercise Price shall be equal to (a) the
Exercise Price in effect prior to the occurrence of such Event of Default,
multiplied by (b) the quotient of the Initial Warrant Amount (or New Warrant
Amount, as applicable) divided by the Default Warrant Amount.
     4. Transfers.
          (a) Each holder of this Warrant acknowledges that this Warrant, the
Warrant Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and agrees not to sell, pledge, distribute,
offer for sale, transfer or otherwise dispose of this Warrant or any Warrant
Shares issued upon its exercise except pursuant to (i) an effective registration
statement under the Securities Act as to this Warrant or such Warrant Shares and
registration or qualification of this Warrant or such Warrant Shares under
applicable Blue Sky or state securities law then in effect or (ii) an exemption
from such registration and qualification. Each certificate or other instrument
for Warrant Shares issued upon the exercise of this Warrant shall bear a legend
substantially to the foregoing effect.
          (b) Subject to the provisions of Section 4(a) hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
the Warrant with a properly

-5-



--------------------------------------------------------------------------------



 



executed assignment (in the form of Exhibit B hereto) at the principal office of
the Company; provided that at no time will the number of Holders exceed four
(4).
          (c) Until any transfer of this Warrant is made in the Company’s
warrant register, the Company may treat the Registered Holder of this Warrant as
the absolute owner hereof for all purposes; provided, however, that if and when
this Warrant is properly assigned in blank, the Company may (but shall not be
required to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.
          (d) The Company will maintain a register containing the names and
addresses of the Registered Holders of this Warrant. Any Registered Holder may
change such Registered Holder’s address as shown on the warrant register by
written notice to the Company requesting such change.
     5. No Impairment. The Company will not, by amendment of its charter or
through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment.
     6. Liquidating Dividends. If the Company pays a dividend or makes a
distribution on the Warrant Shares payable otherwise than in cash out of
earnings or earned surplus (determined in accordance with generally accepted
accounting principles) except for a dividend payable in Warrant Shares ( a
“Liquidating Dividend”), then the Company will pay or distribute to the
Registered Holder of this Warrant, upon the exercise hereof, in addition to the
Warrant Shares purchased upon such exercise, the Liquidating Dividend which
would have been paid to such Registered Holder if such Holder had been the owner
of record of such Warrant Shares immediately prior to the date on which a record
was taken for such Liquidating Dividend or, if no record was taken, the date as
of which the record holders of Warrant Shares entitled to such dividends or
distribution were determined.
     7. Notices of Certain Transactions. In case:
          (a) the Company shall take a record of the holders of its Shares (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or
          (b) of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, or any merger (other than a consolidation
or merger in which the Company is the surviving entity), or any transfer of all
or substantially all of the assets of the Company, or
          (c) any tender offer for all or part of its outstanding Shares, or

-6-



--------------------------------------------------------------------------------



 



          (d) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, or
          (e) of any redemption of the Shares or mandatory conversion of the
Shares into other securities of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder of this Warrant a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, offering, dissolution,
liquidation, winding-up, redemption or conversion is to take place, and the
time, if any is to be fixed, as of which the holders of record of Shares (or
such other stock or securities at the time deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, offering, dissolution,
liquidation, winding-up, redemption or conversion). Such notice shall be mailed
at least ten (10) days prior to the record date or effective date for the event
specified in such notice.
     8. Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such number of Shares and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant.
     9. Registration Rights. The Company shall, no later than 30 days after the
consummation of the New Financing, file a registration statement with the U.S.
Securities and Exchange Commission covering the Warrant Shares and use all
commercially reasonable efforts to cause such registration statement to become
effective within 180 thereafter. In addition, as soon as practicable after the
date hereof, and on issuance of the New Warrants and the Default Warrants, the
Company shall register the additional Warrant Shares into which this Warrant is
exercisable under the Securities Act at no cost to the Registered Holder. The
Registered Holder shall not be required to make any representations or
warranties or agree to any lock up or restrictions on sale with respect to such
registration. This registration right shall enure to the benefit of the
Registered Holder and its registered assigns.
     10. Exchange of Warrants. Upon the surrender by the Registered Holder of
any Warrant or Warrants, properly endorsed, to the Company at the principal
office of the Company, the Company will, subject to the provisions of Section 4
hereof, issue and deliver to or upon the order of such Holder, at the Company’s
expense, a new Warrant or Warrants of like tenor, in the name of such Registered
Holder or as such Registered Holder (upon payment by such Registered Holder of
any applicable transfer taxes) may direct, calling in the aggregate on the face
or faces thereof for the number of Warrant Shares called for on the face or
faces of the Warrant or Warrants so surrendered.
     11. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation)

-7-



--------------------------------------------------------------------------------



 



upon surrender and cancellation of this Warrant, the Company will issue, in lieu
thereof, a new Warrant of like tenor.
     12. Mailing of Notices. Any notice required or permitted pursuant to this
Warrant shall be in writing and shall be deemed sufficient when delivered
personally or by overnight courier or sent out and received by fax or three
business days after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed (a) if to the Registered Holder, to: Old
Master Cimabue Holdings, Limited, c/o Maricorp Services Ltd., 4th Floor, West
Wind Building, 70 Harbour Drive, PO Box 2075GT, George Town, Grand Cayman,
Cayman Islands, British West Indies, with a copy to Old Master Capital, LLC, 152
West 57th Street, 6th Floor, New York, New York 10038, Attention: Mr. Matt
Kishlansky, Facsimile no.:(212) 974-0404 or to the address or facsimile number
of the Registered Holder most recently furnished in writing to the Company and
(b) if to the Company, to MBI Financial Inc., 1845 Woodall Rodgers Freeway,
Suite 1225, Dallas, Texas 75201, Facsimile no.: (214) 468-0001: attn: Patrick
McGeeney, or to the address subsequently modified by written notice to the
Registered Holder.
     13. No Rights as Shareholder. Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a shareholder of the Company.
     14. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise hereunder.
     15. Amendment or Waiver. No term of this Warrant may be amended or waived
without the prior written consent of the Company and the Registered Holder.
     16. Representations of Holder. The Registered Holder hereby represents and
warrants to the Company that: (a) it has had access to and is familiar with
information concerning the Company’s business, affairs, financial condition, and
prospects; (b) it is able to fend for itself in the transactions contemplated by
this Warrant and has the ability to bear the economic risks of its investment;
(c) it is acquiring the Warrant for investment and not with a view towards
distribution to the public within the meaning of the Securities Act; and (d) it
is an “accredited investor” within the meaning of Rule 501 under Regulation D
promulgated under the Securities Act.
     17. Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.
     18. Governing Law. This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.
[signature page follows]

-8-



--------------------------------------------------------------------------------



 



MBI FINANCIAL INC.

         
By:
                 
Name: 
                 
Title:
                 

Accepted and Agreed:
Old Master Cimabue Holdings, Limited

         
By:
       
 
 
 
       
Title:
       
 
       

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
PURCHASE FORM

To: MBI FINANCIAL INC.   Dated:                              

     The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby irrevocably elects to purchase ___ Warrant Shares covered by
Warrant Number ___ and herewith makes payment of $___, representing the full
purchase price for such shares at the price per Share provided for in such
Warrant.

             
 
  Signature:        
 
     
 
       
 
  Address:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT B
ASSIGNMENT FORM
     FOR VALUE RECEIVED, ___ hereby sells, assigns and transfers all of the
rights of the undersigned under the attached Warrant with respect to the number
of Warrant Shares covered thereby set forth below, unto:
          Name of
Assignee                                                            
Address                                                            No. of
Shares                               

                     
Dated:
          Signature:        
 
 
 
         
 
   
 
             
 
       
 
          Witness:        
 
             
 
   

 